DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 17/086,690.  Claims 1-26 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 13 is objected to because of the following informalities:  lines 2-3, “detect a actual” should be changed to - -detect an actual- -.  Appropriate correction is required.

Claim 26 is objected to because of the following informalities:  lines 2-3, “detect a actual” should be changed to - -detect an actual- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14, line 12, “wherein the first control signal is associated with the second control signal” is unclear, rendering the claim indefinite.  Specifically, it is unclear what “associated” is referring to, e.g. are the signals identical, does one signal affect the other signal, etc.  Additionally, it is noted that any automatically or semi-automatically shifting bicycle system with a front and rear derailleur will broadly meet this limitation since the bicycle controller must coordinate, i.e. associate, a first signal of a first derailleur and a second signal of a second derailleur to meet a target gear shift.

Claim 26 recites the limitation "the estimated rear gear position" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation should be changed to - -an estimated rear gear position- -.

Claim 26 recites the limitation "the estimated front gear position" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation should be changed to - -an estimated front gear position- -.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 15, 20 and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BORTOLOZZO et al. (US 2016/0031527 A1).

Regarding claim 14 as best understood, BORTOLOZZO et al. discloses a derailleur shifting system (see Figs. 1, 3 and 4), comprising: a front derailleur (14) configured to be controlled to shift among a plurality of front gear positions; a rear derailleur (14) configured to be controlled to shift among a plurality of rear gear positions; an operating device configured to generate an operational instruction associated with one or both of the front derailleur and the rear derailleur (see paragraphs [0006], “first type…control device”; [0007], “second type…control device”; [0199], “second type discussed above…first type discussed above”); and a controller (16) connected with the operating device, the front derailleur and the rear derailleur, and configured to generate a first control signal (portion of “CONTROL_SIGNAL” (76) associated with front derailleur) and a second control signal (portion of “CONTROL_SIGNAL” (76) associated with rear derailleur), to transmit the first control signal to the front derailleur, and to transmit the second control signal to the rear derailleur; wherein the first control signal is associated with the second control signal (see paragraph [0184], “gear ratio is controlled through a signal 76 generated by the controller”). Note, the “CONTROL_SIGNAL” of BORTOLOZZO et al. contains control information for both the front derailleur and the rear derailleur and is therefore broadly considered to have a first signal associated with a second signal.

Regarding claim 15 as best understood, BORTOLOZZO et al. discloses wherein the front derailleur (14) comprises: a derailing component (see paragraphs [0003], “electromechanical actuator”; [0131]); and a control circuit (see paragraphs [0003], “electronically servo-assisted gearshift”; [0131]) connected with the derailing component, and configured to selectively control the derailing component to shift at least according to the first control signal (portion of 76) and a gear position control table (see paragraph [0370], “look-up table”); wherein the gear position control table comprises matching relationships between the plurality of front gear positions of the front derailleur and the plurality of rear gear positions of the rear derailleur (see paragraph [0370], “all of the gear ratios made possible”).

Regarding claim 20 as best understood, BORTOLOZZO et al. discloses wherein the operational instruction indicates shifting information of the front derailleur and shifting information of the rear derailleur (see paragraphs [0006], “first type…control device”; [0007], “second type…control device”; [0199], “second type discussed above…first type discussed above”), each of the first control signal and the second control signal comprises the shifting information of the front derailleur and the shifting information of the rear derailleur (see paragraphs [0006], “first type…control device”; [0007], “second type…control device”; [0199], “second type discussed above…first type discussed above”), and the control circuit is configured to obtain a target sprocket and a target rear gear position according to the first control signal, to select a target front gear position from the plurality of front gear positions according to the target sprocket, the target rear gear position and the gear position control table, and to control the derailing component to shift according to the target front gear position (see paragraph [0370], “look-up table”, “specific toothed wheel associated with the hub of the rear wheel and a specific toothed wheel associated with the axle of the pedal cranks”).

Regarding claim 22 as best understood, BORTOLOZZO et al. discloses the derailleur shifting system according to claim 14 (described in detail above), applied to a bicycle (see, for example, TITLE, “BICYCLE ELECTRONIC SYSTEM AND RELATED METHOD”) comprising a sprocket group (see paragraph [0004], “sprockets”, “crowns or gears”) and a chain (see paragraph [0003], “chain”), wherein the sprocket group comprises a first sprocket (see paragraph [0004], “crowns or gears”) and a second sprocket (see paragraph [0004], “sprockets”), the chain is controlled by the front derailleur (14) to switch to mesh with the first sprocket or the second sprocket, and the plurality of front gear positions comprises first gear positions belonging to the first sprocket and second gear positions belonging to the second sprocket (see paragraphs [0006]-[0007]).

Regarding claim 23 as best understood, BORTOLOZZO et al. discloses wherein the controller (16) is disposed on a handlebar of a bicycle (see paragraphs [0006], “control device…mounted…on the handlebars”; [0141], “user interface”; [0151], “controller…interface…consist of the…cyclecomputer”).

Regarding claim 24 as best understood, BORTOLOZZO et al. discloses wherein the controller (16) and the front derailleur (14) are integrated and disposed on a bicycle frame (see paragraphs [0006], “control device…mounted…on the handlebars”; [0141], “user interface”; [0151], “controller…interface…consist of the…cyclecomputer”).  Note, all bicycle components of BORTOLOZZO et al. are ultimately disposed on the bicycle frame.

Regarding claim 25 as best understood, BORTOLOZZO et al. discloses wherein the controller (16) is connected, via wireless communication technology, with one or more of the operating device, the front derailleur and the rear derailleur (see paragraph [0153], “communication can be wireless”).

Allowable Subject Matter
Claims 1-13 are allowed.
Claims 16-19, 21 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a derailleur shifting system including a controller connected with the operating device, the front derailleur and the rear derailleur, and configured to control one or both of the front derailleur and the rear derailleur to shift according to the operational instruction, an estimated gear position table and a gear position control table; wherein the estimated gear position table comprises an estimated front gear position of the front derailleur and an estimated rear gear position of the rear derailleur, and the gear position control table comprises matching relationships between the plurality of front gear positions of the front derailleur and the plurality of rear gear positions of the rear derailleur, in combination with the other elements required by independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HAHN et al. (US 2020/0262516 A1) discloses a bicycle control system (see ABSTRACT).
CHENG (US 2013/0054102 A1) discloses an automatic gear-shifting bicycle which sends signals to a derailleur (see ABSTRACT).
VOSS (US 2008/0272560 A1) discloses a shift control system (see ABSTRACT).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655